DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/08/2022 is acknowledged.
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 13 recites the limitation "the array of the UV-light emitting diodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0212083).
Regarding claims 1, 2, and 15, Kim discloses a method of photonic annealing and sintering a TCO film ([0120] L5-7; [0130] - [0132]) comprising irradiating the TCO film with a light source ([0135] L1), and wherein the photonic annealing and sintering is highly selective to the TCO film ([0166] - [0167] disclose a range specific to the TCO layer).
Regarding claim 3, Kim discloses all the claim limitations as set forth above.  Kim further discloses the TCO film comprises ITO ([0016]; [0117]).
Regarding claim 7, Kim discloses all the claim limitations as set forth above.  Kim further discloses the TCO film is irradiated for a total of 1 ms to 40 ms ([0166]).
Regarding claim 8, Kim discloses all the claim limitations as set forth above.  Kim further discloses the TCO film is continuously irradiated for a total of 1 ms to 40 ms ([0166]).
Regarding claim 9, Kim discloses all the claim limitations as set forth above.  Kim further discloses the light source emits pulsed radiation, and the step of irradiating the TCO film comprises applying a plurality of pulses ([0164] - [0166]).
Regarding claim 10, Kim discloses all the claim limitations as set forth above.  Kim further discloses each of the plurality of pulses has the same duration ([0166] L2-3).
Regarding claim 12, Kim discloses all the claim limitations as set forth above.  Kim further discloses the light source comprises filtered UV lights obtained from any light source configured to irradiate UV light ([0151] - [0152]).
Regarding claim 16, Kim discloses all the claim limitations as set forth above.  Kim further discloses a device comprising the annealed TCO film (abstract L1-2).
Regarding claim 17, Kim discloses all the claim limitations as set forth above.  Kim further discloses the device is a rigid thin-film device (Fig. 5).
Regarding claim 18, Kim discloses all the claim limitations as set forth above.  Kim further discloses the device is a solar cell further comprising one or more TCO films that are the same as the annealed TCO film (140A and 140B in Fig. 5; [0196] L3).
Regarding claim 19, Kim discloses all the claim limitations as set forth above.  Kim further discloses the solar cell is a bi-facial solar cell ([0182] L1).
Regarding claim 20, Kim discloses all the claim limitations as set forth above.  Kim further discloses the solar cell comprises a silicon solar cell ([0059]).
Regarding claim 21, Kim discloses all the claim limitations as set forth above.  Kim further discloses the annealed TCO film is a top electrode configured to allow light transmission (140A in Fig. 5).
Regarding claim 22, Kim discloses all the claim limitations as set forth above.  Kim further discloses the annealed TCO film is an anode and/or cathode (140A and 140B in Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0212083) as applied to claim 1 above, in view of Nguyen et al. (US 8,932,495).
Regarding claim 4, Kim discloses all the claim limitations as set forth above.  
While Kim does disclose the TCO layers may be formed by an evaporation process ([0198]) and film forming processes such as CVD and PVD ([0117]); Kim does not explicitly disclose the TCO film is formed by a solution processing technique or roll-to-roll printing process.
Nguyen discloses processes for forming TCO layers including solution deposition methods, sputtering, evaporation, pulsed laser deposition, ALD, CVD, and spray pyrolysis (C13/L13-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the TCO layer of Kim with a solution deposition method instead of with chemical vapor deposition, because as evidenced by Nguyen, both methods are among known methods in the art for the formation of TCO layers, and based on the teaching of Nguyen, one of ordinary skill would have a reasonable expectation of success when forming the TCO layer of Kim with a solution deposition method instead of with a chemical vapor deposition method. 
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0212083) as applied to claims 1 and 9 above.
Regarding claim 5, Kim discloses all the claim limitations as set forth above.  
While Kim does disclose the light source emits radiation comprising a wide wavelength band from 160 nm to 2.5 mm ([0141]); Kim does not explicitly disclose the light source emits radiation comprising wavelengths within about 80 nm to about 5 nm of the wavelength of maximum absorbance of the TCO film.  However, since both the instant specification and the prior art disclose ITO as the TCO film, and there is overlap between the disclosed 160 nm to 2.5 mm wavelength range and the about 200 nm to about 400 nm described in the instant specification, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 6, Kim discloses all the claim limitations as set forth above.
While Kim does disclose the light source emits radiation comprising a wide wavelength band from 160 nm to 2.5 mm ([0141]); Kim does not explicitly disclose the light source emits radiation in a wavelength range from about 200 nm to about 400 nm.  	However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 11, Kim discloses all the claim limitations as set forth above.  	While Kim does disclose each pulse is from about 0.1 ms to 2 ms ([0166] L2); Kim does not explicitly disclose each pulse is from about 1 ms to less than about 1 minute.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0212083) as applied to claim 1 above, in view of Ramamurthy et al. (US 2006/0018639).
	Regarding claim 13, Kim discloses all the claim limitations as set forth above.
While Kim does disclose a xenon flash lamp ([0011]), and further discloses a light intensity of between 0.1 W/cm2 to about 25 W/cm2 (it is noted that at the disclosed 40 ms (0.04 seconds) and energy of 500 J/cm2, the light intensity is 20 W/cm2, and therefore within the claimed range.  Kim in paragraph [0011] discloses an energy (E) of 5 J/cm2 to 500 J/cm2, and Kim in paragraph [0166] discloses the TCO film is continuously irradiated for a total of 1 ms to 40 ms); Kim does not explicitly disclose the light source comprises an array of UV-LEDs.  
Ramamurthy discloses an RTP chamber with any UV source such as mercury microwave arc lamps, pulsed xenon flash lamps or high-efficiency UV light emitting diode arrays ([0025] L1-4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use UV-LEDs, as disclosed by Ramamurthy, as the UV source in Kim, because as evidenced by Ramamurthy, the use of either a xenon flash lamp or UV-LEDs for a UV source in a rapid thermal process amounts to the use of functionally equivalent components, and one of ordinary skill would have a reasonable expectation of success when substituting one for the other based on the teaching of Ramamurthy.
	Regarding claim 25, Kim discloses a method of photonic annealing and sintering a TCO film ([0120] L5-7; [0130] - [0132]) comprising irradiating the TCO film with a light source ([0135] L1), and wherein the photonic annealing and sintering is highly selective to the TCO film ([0166] - [0167] disclose a range specific to the TCO layer).
While Kim does disclose the light source emits radiation comprising a wide wavelength band from 160 nm to 2.5 mm ([0141]); Kim does not explicitly disclose the light source emits radiation comprising wavelengths within about 80 nm to about 5 nm of the wavelength of maximum absorbance of the TCO film.  However, since both the instant specification and the prior art disclose ITO as the TCO film, and there is overlap between the disclosed 160 nm to 2.5 mm wavelength range and the about 200 nm to about 400 nm described in the instant specification, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
	While Kim does disclose a xenon flash lamp ([0011]), Kim does not explicitly disclose the light source comprises an array of UV-LEDs.  
Ramamurthy discloses an RTP chamber with any UV source such as mercury microwave arc lamps, pulsed xenon flash lamps or high-efficiency UV light emitting diode arrays ([0025] L1-4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use UV-LEDs, as disclosed by Ramamurthy, as the UV source in Kim, because as evidenced by Ramamurthy, the use of either a xenon flash lamp or UV-LEDs for a UV source in a rapid thermal process amounts to the use of functionally equivalent components, and one of ordinary skill would have a reasonable expectation of success when substituting one for the other based on the teaching of Ramamurthy.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0212083) as applied to claim 1 above, in view of Hardin et al. (US 2015/0053259).
	Regarding claim 14, Kim discloses all the claim limitations as set forth above.
	Kim does not explicitly disclose the TCO film has an average thickness of about 10 nm to about 1000 nm.
	Hardin discloses a solar cell comprising an ITO film with a thickness of 20 - 300 nm ([0057] L15-16).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the ITO layer of Kim with a thickness of 20 - 300 nm, as disclosed by Hardin, because as evidenced by Hardin, the thickness range disclosed is known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the ITO layer of Kim with the thickness disclosed based on the teaching of Hardin.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726